ORDER
DEFENDANT’S Petition for Discretionary Review of the decision of the Court of Appeals, 70 N.C. App. 146, is allowed for the sole purpose of entering the following order:
The cause is remanded to the Court of Appeals for a consideration of the merits of defendant’s assignments of error concerning his motion to suppress evidence obtained during a search of a mobile home and defendant’s assignments of error concerning his motion to suppress evidence of the results of his polygraph examination.